Name: 83/532/EEC: Commission Decision of 21 October 1983 amending the Dutch version of Decision 83/384/EEC on the list of the establishments in Australia approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  Asia and Oceania;  trade
 Date Published: 1983-10-29

 Avis juridique important|31983D053283/532/EEC: Commission Decision of 21 October 1983 amending the Dutch version of Decision 83/384/EEC on the list of the establishments in Australia approved for the purposes of importing fresh meat into the Community Official Journal L 297 , 29/10/1983 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 16 P. 0257 Spanish special edition: Chapter 03 Volume 29 P. 0077 Swedish special edition: Chapter 3 Volume 16 P. 0257 Portuguese special edition Chapter 03 Volume 29 P. 0077 *****COMMISSION DECISION of 21 October 1983 amending the Dutch version of Decision 83/384/EEC on the list of the establishments in Australia approved for the purposes of importing fresh meat into the Community (83/532/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas the Decision of 29 July 1983 (3) lists the establishments in Australia approved for the purposes of importing fresh meat into the Community; Whereas, as a result of an error, the Dutch version of the said Decision does not correspond to that which was submitted to the Standing Veterinary Committee for an opinion; whereas the said Decision should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 In Article 2 (2) of the Dutch version of the Decision of 29 July 1983 on the list of establishments in Australia approved for the purposes of importing fresh meat into the Community, '30 april 1984' and '7 april 1983' shall be replaced by '7 april 1983' and '30 april 1984' respectively. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 October 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 222, 13. 8. 1983, p. 36.